AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Kenneth C. Phipps
                                                                    )
                           Petitioner
                                                                    )
                         v.                                                 Civil Action No.       5:21-cv-801-DCC
                                                                    )
     Stevie Knight, Warden and Melissa Forsyth,
                                                                    )
                    Administrator
                          Respondent
                                                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)                  recover from the respondent (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
recover costs from the petitioner (name)                             .
 other: This case is dismissed without prejudice pursuant to Rule 41 of the Federal
Rules of Civil Procedure.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Donald C. Coggins, Jr., United States District Judge.

                                                                           ROBIN L. BLUME
Date: June 21, 2021                                                        CLERK OF COURT


                                                                                           s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
